540 F.2d 219
L. N. McDONALD and Raymond Laird, Plaintiffs-Appellants,v.The SANTA FE TRAIL TRANSPORTATION COMPANY et al.,Defendants-Appellees.
No. 74-2813.
United States Court of Appeals,Fifth Circuit.
Oct. 12, 1976.

James Bullock, Houston, Tex., for plaintiffs-appellants.
Benjamin R. Powel, Robert W. Alexander, Galveston, Tex., for Sante Fe Trail Transp.
James P. Wolf, Houston, Tex., for Local 988.
Before WISDOM, SIMPSON and RONEY, Circuit Judges.

BY THE COURT:

1
IT IS ORDERED that the judgment of the District Court for the Southern District of Texas in this case is vacated and the cause is remanded for proceedings in conformity with the decision of the United States Supreme Court in McDonald v. Santa Fe Trail Transportation Co., --- U.S. ----, 96 S.Ct. 2574, 49 L.Ed.2d --- (1976).